Title: James Madison to Robert Walsh, Jr., 28 December 1827
From: Madison, James
To: Walsh, Robert Jr.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Decr. 28. 1827
                            
                        
                        
                        Inclosed is the promised paper. A more attentive perusal makes me to think I may have underrated its literary
                            merit, and as the original draft may have been found among Mr Wilson’s papers, it occurs as possible, that it may be included in his Edited works which I have not seen. In this case, the document looses
                            the character of novelty ascribed to it. It is at your service nevertheless
                        
                            
                                
                            
                        
                    